Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warmerdam US 2018/0233060 in view of Kim U.S. Patent 5,947,740.
Claim 1, Warmerdam discloses a movement platform system comprising a base (102); a platform (106) movable along 6 DOF (see Abstract) to the base; at least eight long-stroke actuators (150-160, 176, 178), each actuator couples to the base with the platform and wherein the system is defined in that an actuator force-fight may exist which deforms depending on the orientation of the actuators with respect to the platform.  It is noted that Warmerdam fails to disclose a 
Claims 2-7, 10 and 16, the actuators of Warmerdam are linear actuators and each actuator includes an electric motor (170) [0029] and such actuator is considered an electromechanical actuator.  The platform domain limits and actuator domain limits can be programmed by any suitable model such as predictive control algorithm by the controller of Kim.
Claims 8 and 15, each actuator (300) of Kim includes a sensor (520) configured to obtain variations of weight imposed on the platform (200) (see col. 3, lines 13-15).  It would have been a matter of design choice to modify the sensors of Kim to 
Claim 9, the platform (106) of Warmerdam includes eight actuators (see Figs. 2 and 3) and the platform having four corners (Fig. 2) and two diagonals on the platform (see Figs. 1 and 2), the eight actuators of Warmerdam used in combination with the controller of Kim would allow the actuators of Kim to perform the recited functions.
Claims 10-12, the above explanations in the rejection of claims 1-9 would constitute the method to control the movement platform system as claimed by using conventional calculating steps using any suitable model predictive control algorithm.
Allowable Subject Matter
Claims 13-15 and 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711